DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 14, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
configured to receive at least one of the upper torso and head of the occupant.” As shown in Fig. 3A, the pocket created by the internal tethers 110 is not “configured to receive at least one of the upper torso and head of the occupant”, the pocket created by the at least one internal tether 110 being above both the upper torso and the head of the occupant 60.
Claims 1-3, 10, 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitation “the airbag comprises at least one internal tether for shaping the receiving portion, the at least one internal tether helping to create a pocket configured to receive at least one of the upper torso and head of the occupant” does not accurately describe the elected invention. As shown in Fig. 3A, the pocket created by the internal tethers 110 is not “configured to receive at least one of the upper torso and head of the occupant”, the pocket created by the at least one internal tether 110 being above both the upper torso and the head of the occupant 60.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2012/0049492 A1). Choi discloses an airbag 200 mounted to a vehicle roof, wherein the airbag comprises at least one internal tether (300a, 300b) for shaping a receiving portion 210, the at least one internal tether helping to create a pocket (Figs. 1-4) configured to receive at least one of the upper torso and head of an occupant 630 (Figs. 1-2). As in applicant’s invention, the at least one internal tether creates a recess in a receiving portion of the airbag. Since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions (i.e., the at least one internal tether helps reduce the surface tension on the fabric of the receiving portion) are presumed to be inherent to the cited reference. MPEP §2112.01(I).
Claims 1-3, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2019/0217804 A1). Cho discloses an airbag 28 mounted to a vehicle roof, wherein the airbag comprises at least one internal tether (70, 90) for shaping a receiving portion, the at least one internal tether helping to create a pocket (Figs. 3-7) configured to receive at least one of the upper torso and head of an occupant. At least one tether 36 corresponds to the claimed at least one tether recited in claims 2, 3, 14 and 15. 
Response to Arguments
Applicant’s arguments filed on February 22, 2022 with respect to the 35 U.S.C. 112(b) rejection of claim 10 have been fully considered and are persuasive.  This rejection has been withdrawn.
Applicant’s arguments filed on February 22, 2022 with respect to the 35 U.S.C. 102(a)(1) rejections over Choi et al. (US 2012/0133114 A1), Faruque et al. (US 2017/0225641 A1), Chevalier (DE 102009033022 A1) and Lee et al. (US 2017/0113646 A1) have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments filed on February 22, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection over Choi et al. (US 2012/0049492 A1) and the  35 U.S.C. 102(a)(2) rejection over Cho et al. (US 2019/0217804 A1) have been fully considered but they are not persuasive.
Applicant asserts that Choi does not disclose that “the airbag comprises at least one internal tether for shaping the receiving portion, the at least one internal tether helping to create a pocket configured to receive at least one of the upper torso and head of the occupant.” Choi discloses an airbag 200 that comprises at least one internal tether (300a, 300b) for shaping a receiving portion 210, the at least one internal tether helping to create a pocket (Figs. 1-4) configured to receive at least one of the upper torso and head of an occupant 630 (Figs. 1-2).
Applicant asserts that Cho does not disclose that “the airbag comprises at least one internal tether for shaping the receiving portion, the at least one internal tether helping to create a pocket configured to receive at least one of the upper torso and head of the occupant.” Cho discloses an airbag 28 that comprises at least one internal tether (70, 90) for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH J FRISBY/Primary Examiner, Art Unit 3614